Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 3, 2022

                                     No. 04-22-00624-CV

               CITY OF LAREDO and City of Laredo Municipal Civil Service,
                                   Appellants

                                               v.

                                      Tony H. MORENO,
                                           Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2021-CVK-001767-D1
                         Honorable Jose A. Lopez, Judge Presiding


                                        ORDER
        On November 1, 2022, this court received appellants’ brief. The brief violates Rule 38 of
the Texas Rules of Appellate Procedure in that the statement of facts and the argument do not
contain any citations to the record. See TEX. R. APP. P. 38.1(g), (i). It is therefore ORDERED
that the brief filed by appellants is STRICKEN from our record. It is further ORDERED that
appellants must file an amended brief, in compliance with Rule 38.1 that includes appropriate
citations to the record. It is further ORDERED that appellant’s amended brief is due on
November 21, 2022, or this appeal will be dismissed for want of prosecution. See TEX. R. APP.
P. 38.9, 42.3.


                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court